Case 1:17-cv-12473-NMG Document 125-3 Filed 03/20/19 Page 1 of 2

EXHIBIT 3
Case 1:17-cv-12473-NMG Document 125-3 Filed 03/20/19 Page 2 of 2

Woods Hole, Martha’s Vineyard
and Nantucket Steamship Authority

 

 

AUTHORITY MEMBERS ROBERT B. DAVIS
ROBERT F. RANNEY General Manager
Nantucket Member, Chairman GERARD J. MURPHY
ROBERT R. JONES TreasureriComptrober
Samzlable Member, Vite Chairman STEVEN M. SAYERS
MARCN, HANOVER General Counsel
Martha's Vineyard Member, Secrelary
ELIZABETH H, GLADFELTER
Falmouth Member
MOIRA E. TIERNEY
New Bedford Member
July 22, 2018
TO: All Employees

FROM: Robert B. Davis
General Manager

SUBJECT: Comprehensive Review of the SSA's Operations

As you are undoubtedly aware, the SSA has contracted with HMS Consulting and
Technical (HMS) to undertake a comprehensive review of our operations. This review will
include our vessel operations, fleet maintenance, public communications and information
technology systems.

HMS consultants, along with consultants from Glosten and Rigor Analytics who are
working with HMS on this project, will begin onsite activities this week. Activities will include
additional document requests, observation of our vessel maintenance facility and our fleet and
terminal operations, and interviews and conversations with Board Members, Port Council
members, the staff, employees and other stakeholders. I feel strongly, and so does the Board, that
HMS needs to talk directly with our vessel, terminal, and maintenance employees to get a beiter
sense of where our problems lie and how best to fix them.

If any of the consultants asks to talk with you, please feel free to do so. Robert Sylvia of
Teamsters Union Local 59 will be accompanying them, so you can ask him for his advice and
support at any time. In addition, you will be able to talk with the consultants without any
supervisors or management staff members present. We also want to assure you that you can say
anything you want to the consultants without fear of any retaliation. Further, we have been
assured by HMS that, in their report, no names will be used and no individual will be directly
quoted.

I would like to thank everyone in advance for their cooperation as we seek, as you do, to
build a better Steamship Authority.

Thihk You,
/
/ path Jo

228 Palmer Avenue + Falmouth, Massachusetts 02540 ° (508) 548-5011 » FAX (508) 548-8410
